DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions.  
Claims 1-20 are pending and have been examined. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-8 are directed to a method and  Claims 9-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for generating royalty data, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as fundamental economic principles or practices. 
 
The limitations that set forth the abstract idea are:
obtaining nonstandardized exploitation data associated with a plurality of media items from a first plurality of data sources during a predetermined period of time, 
wherein the exploitation data is provided in a plurality of formats; 
applying a standardization schema to the nonstandardized exploitation data to obtain standardized exploitation data; 
obtaining royalty data from a second plurality of data sources, wherein the royalty data comprises royalty parameters associated with one or more entities associated with the plurality of media items; and 
determining an entity-specific royalty data for the one or more entities based on the standardized exploitation data and the royalty data.

Additionally, the Examiners notes that the noted above limitations can be performed mentally or manually using a pen and paper without the use of a machine. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
one or more processors
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The one or more processors is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of obtaining exploitation data, standardizing/formatting the data, obtaining royalty data and determining royalty data associated with the formatted data. 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: presenting, prompting and confirming data, applying neural models to data, determining outliers in data and identifying valuation of data of media based on parameters. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 2-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2,  9, 10 & 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikezoye et al (US 20200275167 A1) (“Ikezoye”). 

As per claims 1, 9 & 17, Ikezoye discloses: 
obtaining nonstandardized exploitation data associated with a plurality of media items (rights data) from a first plurality of data sources (e.g. rights holders, or content providers, data feeds) during a predetermined period of time (¶¶ [0055]-[0058], [0097]), 
wherein the exploitation data is provided in a plurality of formats (¶¶ [0004], [0040] [0244]); 
applying a standardization schema to the nonstandardized exploitation data (normalize the data across rights feeds) to obtain standardized exploitation data (aggregated reports) (¶¶ [0004], [0040], [0244]); 
obtaining royalty data (royalty data) from a second plurality of data sources (¶¶ [0033], [0040], [0078], [0055], [0056], [0082], [0084]);
wherein the royalty data comprises royalty parameters associated with one or more entities (Examples of rights holders include labels, artists, publishers, studios, and so on) associated with the plurality of media items (¶¶ [0033], [0040], [0078], [0055], [0056], [0082], [0084]); and 
determining an entity-specific royalty data for the one or more entities based on the standardized exploitation data and the royalty data (¶¶ [0033], [0040], [0078], [0055], [0056], [0082], [0084]).
	
	
As per claims 2 & 10, Ikezoye discloses as shown above. 
Ikezoye further discloses:
presenting the entity-specific royalty data in a user interface (¶¶ [0094]-[0095]);
prompting a user to confirm the entity-specific royalty data (right conflict resolution process) (¶¶ [0084], [0085], [0094]-[0096]); and 
in response to receiving a confirmation, providing a digital certification for the entity-specific royalty data (¶¶ [0084], [0085], [0094]-[0096]; Aggregated media rights platform 170 may additionally act as a cross-platform escrow service and store the royalties received from multiple media sharing platforms that is due to the rightful holder of the conflicting rights until the rights conflict is resolved. Once the rights conflict is resolved in favor of a particular rights holder, the royalties due to that particular rights holder may be paid);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 8, 11-13, 15, 16, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezoye et al (US 20200275167 A1) (“Ikezoye”) in view of Noboa (US 20150227870 A1) (“Noboa”).

As per claims 3 & 11, Ikezoye discloses as shown above. 
Ikezoye does not expressly disclose wherein determining the entity-specific royalty data for the one or more entities further comprises:  applying a neural architecture that models relationships and potential interactions between data structures associated with the royalty data.

Noboa, however, discloses wherein determining the entity-specific royalty data for the one or more entities further comprises:  applying a neural architecture that models relationships and potential interactions between data structures associated with the royalty data (¶¶ [065], [0131], [0155], [0185]). 

It would have been obvious to a person of ordinary skill in the art to modify  Ikezoye’s teachings use the well-known neural networks algorithm, to accurately recognize relationships between vast amounts of data thereby generating fast and efficient reports about the analyzed data. 


As per claims 4 & 12, Ikezoye discloses as shown above. 
Ikezoye does not expressly disclose wherein the neural architecture comprises a plurality of potential simulations and a plurality of confirmed simulations, wherein the plurality of confirmed simulations have previously been confirmed by a user.

Noboa, however, discloses wherein the neural architecture comprises a plurality of potential simulations and a plurality of confirmed simulations, wherein the plurality of confirmed simulations have previously been confirmed by a user (¶¶ [065], [0131], [0155], [0185]). 

It would have been obvious to a person of ordinary skill in the art to modify Ikezoye’s teachings to use the well-known neural networks algorithm , to accurately recognize relationships between vast amounts of data thereby generating fast and efficient reports about the analyzed data. 

As per claims 5 & 13, Ikezoye discloses as shown above. 
Ikezoye does not expressly disclose wherein the neural architecture further comprises suppression relationships between node values outcome type.

Noboa, however, discloses wherein the neural architecture further comprises suppression relationships between node values outcome type (¶¶ [065], [0131], [0155], [0185]). 

It would have been obvious to a person of ordinary skill in the art to modify Ikezoye’s teachings to use the well-known neural networks algorithm, to accurately recognize relationships between vast amounts of data thereby generating fast and efficient reports about the analyzed data. 

As per claims 7, 15, 19, Ikezoye discloses as shown above. 
Ikezoye does not expressly disclose receiving an additional sample data set; applying at least part of the neural architecture to obtain entity-specific royalty data for the additional sample data set, wherein the at least part of the neural architecture provides supplemental royalty information to the sample data set; and providing sample entity-specific royalty data in the user interface. 

Noboa, however, discloses receiving an additional sample data set; applying at least part of the neural architecture to obtain entity-specific royalty data for the additional sample data set, wherein the at least part of the neural architecture provides supplemental royalty information to the sample data set; and providing sample entity-specific royalty data in the user interface (¶¶ [0237], [0245], [0246], [0337], [0353]). 

It would have been obvious to a person of ordinary skill in the art to modify Ikezoye’s teachings to use the well-known neural networks algorithm, to accurately recognize relationships between vast amounts of data thereby generating fast and efficient reports about the analyzed data. 


As per claims 8, 16, 20, Ikezoye discloses as shown above. 
Ikezoye further discloses receiving, through a preferred parameter module in a valuation user interface, preferred parameters for valuation, wherein the preferred parameter comprises one or more of an artist, an exploitation source, a record label, a particular media item, a consumption demographic, and a geographic region (¶¶ [0035], [0039], [0097], [0124]); identifying a valuation data set from the standardized exploitation data (¶¶ [0035], [0039], [0097], [0124]; and applying the [aggregation] architecture to obtain valuation data for the preferred parameters. 

Ikezoye does not disclose a neural architecture.  

Noboa, however, discloses a neural architecture (¶¶ [0237], [0245], [0246], [0337], [0353]). 

It would have been obvious to a person of ordinary skill in the art to modify Ikezoye’s teachings to use the well-known neural networks algorithm, to accurately recognize relationships between vast amounts of data thereby generating fast and efficient reports about the analyzed data.   


Claims 6, 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezoye et al (US 20200275167 A1) (“Ikezoye”) in view of Noboa (US 20150227870 A1) (“Noboa”) and further in view of Borra et al (US 20180349323 A1) (“Borra”). 

As per claims 6, 14, 18, Ikezoye discloses as shown above. 
Ikezoye does not expressly disclose determining a subset of the standardized exploitation data that comprises outliers based on the entity-specific royalty data by identifying an unexpected behavior from the model from the application of the neural architecture to the royalty data; obtain an indication of a modification to the neural architecture to address the unexpected behavior; modifying the neural architecture based on indication of the modification; and applying the modified neural architecture to the royalty data.

Borra, however, discloses determining a subset of the standardized exploitation data that comprises outliers based on the entity-specific royalty data by identifying an unexpected behavior from the model from the application of the neural architecture to the royalty data; obtain an indication of a modification to the neural architecture to address the unexpected behavior; modifying the neural architecture based on indication of the modification; and applying the modified neural architecture to the royalty data (¶¶ [0031]; fig. 2A + & related text). 

It would have been obvious to a person of ordinary skill in the art to modify Ikezoye’s teachings to use the well-known neural networks algorithm, to accurately recognize relationships between vast amounts of data thereby generating fast and efficient reports about the analyzed data.  


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.
US 20150006258 Al
The disclosed invention relates subscription based electronic
book reading platform for mobile devices. In embodiments,
the reading platform may provide recommendations of electronic
books to users based on a user's behavior. In embocliments,
the reading platform may provide for methods which
determine lifetime value of books and payment to content
providers within a subscription based electronic book service
model. The reacling platform may also restrict user access
depending on user location or connection.

US 20080208668 Al
A method and apparatus dynamically allocates monetization
access and optimizes the value of digital content by managing
the access rights and monetization rights, delivery, measurement
and by accounting for advertising, promotion and digital
messaging within, over, and around digital content across
a distributed network of business entities and a distributed
network of delivery platforms.


Conclusion
Ordinarily, a restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a method, classified in class G06Q 10/0631.
Claims 17-20, drawn to a system, classified in class G06F 9/451.
Claim 9-16, drawn to a storage medium, classified in class G06N 3/08.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I, II and III noted above do not appear to be patentably distinct (e.g. inventions are obvious variants) at this time. However, if Applicants amend any of the claims such that Inventions I, II and III become patentably distinct, this restriction may be implemented. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf